Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claims 1, 8, and 12 are currently amended.
Claims 2 and 9 are canceled.
Claims 3-7, 10, 11, 13, and 14 are original.
112b and 112a rejections are withdrawn based on applicant’s arguments and amendments.
Claims 1, 3-8, and 10-14 are pending in current application.
 Allowable Subject Matter
Claims 1, 3-8, and 10-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement for reasons for allowance: Egnor (U.S. Patent No. 9195232) teaches a vehicle comprising a first and second sensor units for obtaining front and peripheral information of the vehicle, a first and second controller configured to perform autonomous driving control based on the front/peripheral sensor information, a communicator configured to transmit the sensor information to the second controller, an auxiliary controller configured to determine whether the first controller has failed, the first controller is configured to stop transmitting a control signal of the first controller when it is determined that a failure has occurred in the first controller, the second controller is configured to stop transmitting a control signal of the second controller when it is determined that a failure occurs in the second 
None of the prior art of record, either individually or in combination, teaches or suggests: A vehicle comprising: a first sensor unit comprising a first processor and configured to obtain information of the vehicle; a second sensor unit comprising a second processor and configured to acquire peripheral information of the vehicle; a first controller configured to perform an autonomous driving function based on the front information; a second controller configured to perform the autonomous driving function based on the front information of the vehicle and the peripheral information of the vehicle; a communicator configured to transmit the front information of the vehicle and the peripheral information of the vehicle to the second controller; and an auxiliary controller configured to determine whether the first controller and the second controller have failed, wherein: the first controller is configured to stop transmitting a control signal of the first controller when it is determined that a failure has occurred in the first controller, and the first sensor unit is configured to perform the autonomous driving function based on the obtained front information of the vehicle; the second controller is configured to stop transmitting a control signal of the second controller when it is determined that a failure occurs in the second controller; and the auxiliary controller is configured to control the first controller to stop a communication when it is determined that a failure occurred in the first controller. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664